Citation Nr: 1108778	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for limitation of extension of the right knee for the period prior to September 9, 2009.

2.  Entitlement to a rating in excess of 20 percent for a right knee medial meniscectomy with secondary traumatic arthritis for the period prior to September 9, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to May 1962 and from September 1964 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.  The Board remanded the issues on appeal in October 2010 for further development of the record.

In the appealed October 2008 rating decision, the RO increased the rating for the limitation of extension of the right knee to 40 percent; the RO also increased the rating for the medial meniscectomy with secondary traumatic arthritis of the right knee to 20 percent, both effective September 8, 2008 (date claim for increase was received).  The Veteran disagrees with the assigned ratings.  The Veteran underwent right total knee arthroplasty in September 2009.  Following the Veteran's total knee replacement surgery, his right knee disabilities were re-evaluated under diagnostic code (DC) 5055, the criteria for evaluating knee replacement (prosthesis).  38 C.F.R. § 4.71a.  In a January 2011 rating decision, the RO assigned a temporary total evaluation for the right knee disability, effective from September 9, 2009 to October 31, 2010.  A 60 percent evaluation, the maximum rating available for knee disability following total knee replacement, was assigned effective November 1, 2010.  Thus, for the period beginning November 1, 2010, the Veteran is in receipt of the maximum rating for the right knee disorder and is not entitled to a rating in excess of 60 percent.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this issue.

The Board notes that the January 2011 Supplemental Statement of the Case (SSOC) indicates the Veteran sought regular treatment at the VA from January 2009 to October 2010.  The claims file contains copies of VA treatment records dated through June 12, 2009; however, copies of VA treatment records from June 12, 2009 through October 2010, although noted in the SSOC, have not been associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, these VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance.  See e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers who treated him for his service-connected right knee disability.  After he has signed the appropriate releases, those records, to specifically include VA treatment records from June 12, 2009 through October 2010, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After consideration of all the evidence added to the Veteran's claim file since the January 7, 2011 SSOC, the Veteran's claims for increased evaluations for the right knee disabilities should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



